Citation Nr: 1500672	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  14-12 553	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for education benefits under the Montgomery GI Bill (MGIB, Chapter 30).  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel








INTRODUCTION

The Veteran had active duty service from June 1994 to October 1994 and August 1998 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (though jurisdiction now lies with the Houston, Texas RO).  

Subsequent to the January 2014 Statement of the Case, additional evidence was received without a waiver of Agency of Original Jurisdiction review.  As the Veteran has requested to withdrawal his appeal, this is a moot issue.  Similarly, the Veteran requested a Board hearing on his Form 9 dated February 2014 and subsequently did not appear for a Board hearing scheduled in August 2014.  Though no copy of notice to the Veteran of the scheduled hearing is of record, as the Veteran has requested to withdrawal his appeal, this is also a moot issue.  

A review of the electronic records maintained in the Veterans Benefits Management System (VBMS) was conducted.  No records were available in Virtual VA.  


FINDING OF FACT

On December 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Bethany L. Buck
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


